DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 8, 12, 14, and 16 were amended, claims 2-7 were canceled, and new claims 21-24 were added in the reply filed August 2, 2021.  Claims 1 and 8-24 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejections of claims 12 and 16 made under § 112(b), and they are withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims are not "drawn to" a method of organizing human activity (Remarks, 7—Examiner is interpreting this to be an argument that the claims do not recite an abstract idea at MPEP step 2A – Prong 1).  "Nothing in the claimed invention relates to creating or managing any sort of contract."  Remarks, 7-8.  The abstract category is not so limited, and also includes marketing or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a)(2) II. Applicant also argues that the claims recite a user interface, but this has been treated as an additional element.  Its presence in the claim does not mean that an abstract idea is not also recited at this point in the analysis.
Applicant also argues that the claims integrate the abstract idea into a practical application, but does not point to any additional elements in the claim that provide the integration.  "As the specification at paragraphs [0018]-[0024] explains, that users participating in rideshares can have a better user experience when sharing the vehicle with people that they like, or at least do not dislike. The present invention gives such users an ability to create groups of people to share rides - or to initiate a rideshare - even though the people in the group are not going to or starting from the same place."  . 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but they are not persuasive.  Amin teaches different pickup/dropoff locations (¶ 0039).  With respect to providing the pickup location, the arguments are moot in view of the new grounds of rejection. 

Election/Restrictions
Newly submitted claims 8-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 & 14-24, drawn to a medium and system, classified in G06Q 50/30.
II. Claims 8-13, drawn to a system, classified in G01C 21/3438.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as flagging the vehicle as being unavailable until the organized carpool is completed.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The differences between the inventive groups would require time-consuming differences in search procedure.  Applicable prior art is likely to be found in different areas and would need to be separately discovered, analyzed, and tailored to construct rejections for the different inventions, or to determine their allowability.  Search strings for one invention are not likely to uncover relevant prior art usable for the other two inventions without independent searches.  The inventions also present separate, non-overlapping issues that would need to be individually analyzed and possibly addressed under §§ 101 & 112.  Finally, in addition to the divergences in the independent claims the inventions also recite divergent dependent claims, further compounding the burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites to present a list of saved organized carpools in response to the request to initiate the organized carpool; and after receiving a selection of the organized carpool from the list of save organized carpools, receive, from the at least one invited member, the pickup or dropoff location that is different from a pickup or dropoff location of the first user account.  Pickup location input is supported generally, and ¶ 0087 supports retrieval of the list of carpools, but nothing could be located that supports receiving the pickup location after a selection from the list of saved carpools.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1 and 8-24, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving a request to initiate an organized carpool and initiating the organized carpool (see claim 1—"receive a request by a first user account to initiate an organized carpool, wherein an organized carpool is a carpool ride including at least one invited user account, wherein at least one invited 
This qualifies as a method of organizing human activities because it recites collecting and analyzing for people to initiate and participate in an organized carpool (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).    
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (non-transitory computer readable medium comprising instructions, processor, user interface of a rideshare application—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "application," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (non-transitory computer readable medium comprising instructions, processor, user interface of a rideshare application —see published Specification ¶¶ 0106-09 & 111-119 describing these at a high level of generality (including as a "general purpose" processor in ¶ 0114) and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract ordering or human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., processor with instructions, generic interface).  

Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea (i.e., processor with instructions, generic interface).  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amin et al (Pub. No.: US 2015/0012341 A1) (Reference A of the PTO-892 part of paper no. 20210421).
Regarding Claim 1, Amin et al teaches:
	A non-transitory computer readable medium (see “computer-readable medium” in P: 0017) comprising instructions stored thereon, the instructions (see “instructions” in P: 0017), being effective to cause at least one processor (see “processors” in P: 0017) to: 
	receive a request by a first user account to initiate an organized carpool within a user interface of a rideshare application, wherein an organized carpool is a carpool ride including at least one invited user account; (P: 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee distribution 110 can receive the fare split request… In one example, the fee distribution wherein at least one invited member of the organized carpool provides a pickup or dropoff location that is different from a pickup or dropoff location of the first user account (¶ 0039);  
	cause presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool (P: 0027, “the service application can provide an interface that lists the friends selected by the user to share…”), and a pickup or drop-off time for the first user account. (P: 0046-0047, “The service manager 120 can generate a link…the link can be a reference to a web page that provides a variety of information about the user's transport service. For example... a pickup location, a pickup time, a destination location, estimated time of arrival at the destination…”). 
Regarding Claim 21, Amin et al teaches:
	The medium of claim 1 (see above), wherein the receipt of the request to initiate the organized carpool occurs prior to picking up the at least one rider (¶ 0024).
Regarding Claim 24, Amin et al teaches:
	The medium of claim 1 (see above), wherein the instructions are further effective to cause the at least one processor to: receive an acceptance of the invitation to join the organized carpool from the at least one invited member (¶ 0033); after receipt of the acceptance of the invitation, schedule the organized carpool itinerary (¶ 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Amin et al (Pub. No.: US 2015/0012341 A1) in view of Zhuang, U.S. Pat. Pub. No.  2016/0334232 (Reference A of the attached PTO-892)
Regarding Claim 14, Amin et al teaches:
	A method (See “method” and “computer-implemented method” in P: 0014) comprising:
	receiving a request by a first user account to initiate an organized carpool within a user interface of a rideshare application, wherein an organized carpool is a carpool ride including at least one invited user account; (P: 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee distribution 110 can receive the fare split request… In one example, the fee distribution 110 can also include an amount determine 112 and an account search 114”)
	after the receiving of the request to initiate the organized carpool, causing presentation of an interface to the at least one invited user account to accept the invitation to the organized carpool; (P: 0033) and 
	causing presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool, (P: 0027, “the service application can provide an interface that lists the friends selected by the user to share…”), and a pickup or drop-off time for the first user account. (P: 0046-0047, “The service manager 120 can generate a link…the link can be a reference to a web page that provides a variety of information about the user's transport service. For example... a pickup location, a pickup time, a destination location, estimated time of arrival at the destination…”).
	Amin does not explicitly teach to provide a pickup location where the organized carpool should pick up the at least one invited user; which is taught by Zhuang (¶ 0040).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Zhuang—so that the user can input a location other than their current location if needed.  Moreover, this is merely a combination of old elements in the art of coordinating transportation.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized 
Regarding Claim 15, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the information (P: 0028, “generate a request message 173 to be sent to selected friends…”) to invite the at least one invited user account (P: 0028, “can access the accounts data store 130 to determine whether one or more communication identifiers…”) includes a user interface configured to receive contact information for a user of a second user account, where the second user account is to be invited to the organized carpool. (P: 0027, “The service application an also enable the user to manually provide/enter in a phone number or other communication identifier…”) & (P: 0053, “the first user can operate the service application on her device 160 to make a request to share the fare for the transport service with another user (e.g., Friend 1)…The request to share the fare can also include one or more communication identifiers for Friend 1 (e.g., a cellular phone number, an email address)”)
Regarding Claim 16, Amin et al teaches:
The method of claim 15 (See “method” and “computer-implemented method” in P: 0014), wherein the user interface configured to receive the contact information presents selectable contact information for user account (P: 0027, “…enable the user to select one or more of the contacts.”) in which the first user account has participated in an organized carpool previously. (P: 0024, “can receive the service request 161 and can associate an account of the user… service data store 140 as one of many entries corresponding to a transport service” & P: 0027-0028, “The account search 114 can access the accounts data store 130… match an account in the accounts data store 130… based on whether or not the selected friend(s) have an existing account,” the examiner interprets the user having an existing account and friend having an existing account to indicate previous use of the organized carpool service.)
Regarding Claim 17, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the information to invite the at least one invited user account includes a code or link to be sent to the at least one invited user account for use in joining the organized carpool. (P: 0042, “code (e.g., a four digit numerical code, such as "1214")”)
Regarding Claim 18, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the request by the first user account to initiate the organized carpool includes a designation of a starting point or destination in common for the organized carpool. (P: 0039,” For example, the user can request a transport service to get from point 1 to point 2. At any time… can agree to share the fare for the transport service…  In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information... The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together)).”
Regarding Claim 19, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the request by the first user account to initiate the organized carpool is received after a vehicle has initiated an itinerary to a destination, and a first user associated with the first user account or a second user associated with the at least one invited user account is in the vehicle. (P: 0039, “For example, the user can request a transport service to get from point 1 to point 2. At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service.”)
Regarding Claim 20, Amin et al teaches:
	The method of claim 17 (See “method” and “computer-implemented method” in P: 0014), wherein the code or link is active for a limited time. (P: 0043, “In some examples, the code can be temporary (e.g., valid only for a duration of time, such as only during the progress of the transport service), so…)

Claims 22 and 23 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Amin et al (Pub. No.: US 2015/0012341 A1) in view of Sohm et al., U.S. Pat. Pub. No.  2006/0293937 (Reference B of the attached PTO-892). 
Regarding Claim 22, Amin et al teaches:
The method of claim 1 (see above).  Amin does not explicitly teach the organized carpool is a saved organized carpool group of riders have that have participated in a rideshare together before, and the at least one invited user is a member of the saved organized carpool group; which is taught by Sohm (¶ 0024, 0045; see also Fig. 3).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sohm—namely, to update previously saved regular carpool arrangements.  Moreover, this is merely a combination of old elements in the art of coordinating transportation.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 23, Amin et al teaches:
The method of claim 1 (see above).  Amin does not explicitly teach to: present a list of saved organized carpools in response to the request to initiate the organized carpool; and after receiving a selection of the organized carpool from the list of save organized carpools, receive, from the at least one invited member, the pickup or dropoff location that is different from a pickup or dropoff location of the first user account; which is taught by Sohm (Figs. 2, 2B; see also ¶¶ 0046-47—carpooler can change/update start address), which would have been prima facie obvious to incorporate for the same reasons as the elements in claim 22 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.